OLSZEWSKI, Judge,
concurring:
I wholeheartedly agree with my colleagues that appellants’ parental rights have been properly terminated in this case. I write separately to note that not only is our decision well supported by the facts of this case, but also by a considerable body of social scientific evidence. See David J. Herring, Inclusion of the Reasonable Efforts Requirement in Termination of Parental Rights Statutes: Punishing the Child for the Failures of the State Child Welfare System, 54 U.Pitt.L.Rev. 139 (1992).
Professor Herring’s article urges agencies such as Children and Youth Services to make efforts to support and rehabilitate *312parents early on in child welfare cases. All too often, however, children are trapped in long-term foster care while child welfare agencies engage in futile attempts to improve the familial environment. This delay in terminating parental rights and finding a nurturing, stable, permanent placement for the child tends to stunt the child’s emotional and psychological development. The longer the delay, the greater the harm. Professor Herring therefore argues that requiring child welfare agencies to engage in rehabilitative efforts as a condition precedent to terminating parental rights only punishes the child for failures of the child welfare system.
In the present case, the system has by no means failed appellants; CYS has already made commendable efforts to work with appellants and improve their parenting skills. The inefficacy of these efforts supports the termination of appellants’ parental rights. But our primary concern should be the best interests of the child. In deciding whether CYS has made reasonable efforts, we must consider not only the parents’ amenity to rehabilitation, but also the children’s developmental needs. Chad, Damien and Kassandra’s need for a stable, nurturing environment also militates in favor of a prompt termination of parental rights.